DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 8, 10-13, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 3 that the fourth side “is attached to one of the underside or one of the plurality of legs” is indefinite because it is unclear: 1) if the system includes the table (the table is a positive claim element), or 2) if the table is being recited in functional language regarding the system. For examination purposes, it is assumed that the table is merely recited in functional language. Examiner suggests amending the claim to recite that “the fourth side is configured to be attached…”.
Claim 4 recites the limitation "the top" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “a top”.
The limitation of claim 8 that the clips “secure the sterile drape to the plurality of legs” is indefinite because it is unclear: 1) if the system includes the table (the table is a positive claim element), or 2) if the table is being recited in functional language regarding the system. For examination purposes, it is assumed that the table is merely recited in functional language. Examiner suggests amending the claim to recite that “the clips configured to secure the sterile drape to the plurality of legs …”.
The limitation of the first occurrence of claim 10 that the plurality of adhesive tabs “is anchored to the top surface” is indefinite because it is unclear: 1) if the system includes the table (the table is a positive claim element), or 2) if the table is being recited in functional language regarding the system. For examination purposes, it is assumed that the table is merely recited in functional language. Examiner suggests amending the claim to recite that “the plurality of adhesive tables configured to be anchored…”.
The second occurrence of claim 10 is indefinite because it is unclear how there can be more than one occurrence of a claim number.
The limitation of the second occurrence of claim 10, line 4 of “a perforation” is indefinite because it is unclear: 1) if the perforation is the same as the previously recited perforation of claim 1 (“the perforation”), or 2) if this is a separate perforation (“a second perforation”).
The limitation of the second occurrence of claim 10 that the plurality of adhesive tabs “is anchored to the perimeter” is indefinite because it is unclear: 1) if the system includes the table (the table is a positive claim element), or 2) if the table is being recited in functional language regarding the system. For examination purposes, it is assumed that the table is merely recited in functional language. Examiner suggests amending the claim to recite that “the plurality of adhesive tables configured to be anchored…”.
The limitation of claim 11 that the first end “is attached to one of the plurality of legs” is indefinite because it is unclear: 1) if the system includes the table (the table is a positive claim element), or 2) if the table is being recited in functional language regarding the system. For examination purposes, it is assumed that the table is merely recited in functional language. Examiner suggests amending the claim to recite that “the first end configured to be attached…”.
The limitation of claim 11 that the fourth side of the adhesive stickers “is attached to one of the plurality of legs” is indefinite because it is unclear: 1) if the system includes the table (the table is a positive claim element), or 2) if the table is being recited in functional language regarding the system. For examination purposes, it is assumed that the table is merely recited in functional language. Examiner suggests amending the claim to recite that “the fourth side of the adhesive stickers configured to be attached…”.
The limitation of claim 13 that the first end of the tape “is attached to one of the plurality of legs” is indefinite because it is unclear: 1) if the system includes the table (the table is a positive claim element), or 2) if the table is being recited in functional language regarding the system. For examination purposes, it is assumed that the table is merely recited in functional language. Examiner suggests amending the claim to recite that “the first end of the tape configured to be attached…”.
The limitation of claim 13 that the second end of the tape “is attached to one of the plurality of legs” is indefinite because it is unclear: 1) if the system includes the table (the table is a positive claim element), or 2) if the table is being recited in functional language regarding the system. For examination purposes, it is assumed that the table is merely recited in functional language. Examiner suggests amending the claim to recite that “the second end of the tape configured to be attached…”.
The limitation of claim 17 that the fourth side “is attached to one of the underside or one of the plurality of legs” is indefinite because it is unclear: 1) if the system includes the table (the table is a positive claim element), or 2) if the table is being recited in functional language regarding the system. For examination purposes, it is assumed that the table is merely recited in functional language. Examiner suggests amending the claim to recite that “the fourth side configured to be attached…”.
The limitation of claim 18 that the plurality of rubber bands and the plurality of hooks “wrap around the perimeter” is indefinite because it is unclear: 1) if the system includes the table (the table is a positive claim element), or 2) if the table is being recited in functional language regarding the system. For examination purposes, it is assumed that the table is merely recited in functional language. Examiner suggests amending the claim to recite that “the plurality of rubber bands and the plurality of hooks configured to wrap around the perimeter”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0374442 (Corenman).
1. Corenman discloses a drape system (FIG. 21A-21C, P0130)(also see drape of FIG. 15A, P0120) for use with a surgical table supported by a plurality of legs with an underside and a top surface with a perimeter where the top surface supports a plurality of surgical instruments (FIG. 9A-9C and 21A, P0106, P0130). The system having a sterile drape with a first edge, a second edge, a first end, a second end, a bottom side, a perforation (perforation 151), and an overlapping portion (see annotated FIG. 15A). The perforation extends from the first end to the second end between the first side and the second side (FIG. 15A, P0120). The overlapping portion is located above the perforation (FIG. 15A, P0120). The system has at least one securement device (“tear here” label 213) for securing the sterile drape to the surgical table (FIG. 21A-21C, P0130). The securement device configured to indicate when the sterile drape has been removed from the surgical table to ensure sterility is maintained about the top surface and the plurality of surgical instruments (FIG. 21C, P0130).

    PNG
    media_image1.png
    799
    649
    media_image1.png
    Greyscale

15. Corenman discloses a drape system (FIG. 21A-21C, P0130)(also see drape of FIG. 15A, P0120) for use with a surgical table supported by a plurality of legs with an underside and a top surface with a perimeter, where the top surface supports a plurality of surgical instruments (FIG. 9A-9C and 21A, P0106, P0130). The system having a sterile drape comprising: an area defined by a predetermined length and a predetermined width; a selectively separable portion (perforation 151) extending a substantial portion of at least one of the predetermined length and predetermined width (FIG. 15A, P0120). The selectively separable portion having a first peripheral edge and a second peripheral edge, which are normally in a sealed position and adapted to be unsealed by applying opposing forces to the first and second peripheral edges (FIG. 15A, P0120). The selectively separable portion having at least a first overlaying section, which overlays the selectively separable portion when the sterile drape is in a sealed position (FIG. 15A, P0120). The system has at least one securement device (“tear here” label 213) for securing the sterile drape to the surgical table (FIG. 21A-21C, P0130). The securement device is configured to indicate when the sterile drape has been removed from the surgical table to ensure sterility is maintained about the top surface and the plurality of surgical instruments (FIG. 21C, P0130).
19. Corenman discloses a method of maintaining sterility about a back table (FIG. 21A-21C, P0130)(also see drape of FIG. 15A, P0120) comprising the steps of placing a sterile cover on a top surface of the back table (FIG. 21A, P0130). The method includes placing a plurality of sterile surgical instruments on the sterile cover (FIG. 21A, P0130). The method includes placing a sterile drape on top of the sterile surgical instruments (FIG. 21A, P0130). The method includes using a securement device (“tear here” label 213) to secure the sterile drape to the surgical table (FIG. 21A, P0130). The securement device is configured to indicate when the drape has been removed from the surgical table to ensure sterility is maintained about the top surface and the plurality of surgical instruments (FIG. 21C, P0130).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, 8, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0374442 (Corenman), as applied to claim 1 and 15 above, and further in view of US 2012/0312308 (Allen).
2 and 16. Corenman discloses the invention substantially as claimed as discussed above and further discloses the securement device is an adhesive sticker with a first side, a second side opposite the first side, a third side extending between the first side and the second side, a fourth side extending between the first side and the second side and located opposite the third side (FIG. 21A-21C, P0130). However, Corenman does not disclose the sticker having a perforation. Allen teaches a system in the same field of endeavor having an adhesive sticker (indicators 124a,124b) with a perforation (scoreline 120c) for the purpose of creating a scoreline for separation while maintaining sterility (FIG. 3, P0044 and P0046). The perforation extends from the first side to the second side (FIG. 2B-3). The perforation is configured to break when the adhesive sticker is pulled apart (FIG. 2B-3, P0044 and P0046). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sticker of Corenman to include a perforation as taught by Allen in order to creating a scoreline for separation  while maintaining sterility.
3 and 17 . The third side of the adhesive sticker is attached to one of the first edge, the second edge, the first end, or the second end of the sterile drape (Corenman at FIG. 9A-9C, P0106 and FIG. 21A-21C, P0130). The fourth side is at least capable of being attached to one of the underside or one of the plurality of legs (FIG. 9A-9C, P0106).
8. The drape system has a plurality of clips (Velcro 62 at P0106 and FIG. 9A-9C) that releasably attach to the plurality of legs (FIG. 9A-9C, P0106). The clips secure the sterile drape to the plurality of legs (FIG. 9A-9C, P0106). The third side of the adhesive sticker is attached to the clip (see general “attachment” of label to system including clip). The fourth side of the adhesive sticker is attached to the sterile drape (see general “attachment” of label to system including drape at FIG. 21A-21C).
20. The method includes attaching the third side of the adhesive sticker to one of a plurality of legs supporting the table (see its general “attachment” in FIG. 9A-9C and 21A-21C). The method includes attaching the fourth side of the adhesive sticker to the sterile drape (FIG. 21A, P0130). The method includes breaking the adhesive sticker in half about the perforation by pulling the third side of the adhesive sticker away from the fourth side of the adhesive sticker (FIG. 21C, P0130 of Corenman and FIG. 3, P0044 and P0046 of Allen).
Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0374442 (Corenman) in view of US 2012/0312308 (Allen), as applied to claim 3 above, and further in view of US 5,195,538 (Eldridge).
Corenman discloses the invention substantially as claimed as discussed above but does not disclose a magnet. Eldridge teaches a system in the same field of endeavor having a magnet (magnetic drape 8) rested on top of the sterile drape to secure the sterile drape to the top surface of the surgical table (Abstract) for the purpose of magnetically securing the drape to the table (Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Corenman to include a magnet as taught by Eldridge in order to magnetically secure the drape to the table.
Claim(s) 5-6, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0374442 (Corenman) in view of US 2012/0312308 (Allen), as applied to claim 2 above, and further in view of US 2006/0137683 (Lewis).
Corenman discloses the invention substantially as claimed as discussed above and further discloses the securement device being a tie (P0106) but does not disclose the ties being poly-ties with a first end permanently attached to the drape and the second end with a release liner covering an adhesive. Lewis teaches a system in the same field of endeavor having poly-ties (straps 26) having a first end permanently attached to the drape (FIG. 1) and a second end with a release liners (40) covering an adhesive (38) for the purpose of easily peeling away the liner to expose the adhesive prior to attachment (P0035; FIG. 6) and avoiding inadvertent attachment (P0035; FIG. 6). The release liner is removed to expose the adhesive (P0035; FIG. 6). The second end is pulled away from the first end (FIG. 4). The adhesive is secured to the sterile drape to secure the sterile drape to the table (FIG. 4; P0035). The third side of the adhesive sticker is attached to the second end of the poly-tie (e.g., through its general “attachment” to the system in FIG. 9A-9C and 21A-21C). The fourth side of the adhesive sticker is attached to the sterile drape (FIG. 9A-9C and 21A-21C). A strap body is located between the first and second ends and secures the sterile drape to the table (FIG. 4, P0035). The strap is reusable (FIG. 7, P0036). The strap can reasonably be considered “a strip of tape” since it includes adhesive 38. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ties of Corenman to include release liners covering an adhesive as taught by Lewis in order to easily peel away the liner to expose the adhesive prior to attachment and avoid inadvertent attachment.
Corenman discloses the invention substantially as claimed as discussed above and further discloses the third side of the adhesive sticker is attached to the poly-tie (see general “attachment” of label to system including tie at FIG. 21A-21C and 9A-9C). The fourth side of the adhesive sticker is attached to the sterile drape (FIG. 21A-21C). Corenman discloses the securement device being a tie (P0106) but does not disclose a buckle attached to the second edge. Lewis teaches a system in the same field of endeavor having poly-ties (straps 26) having a poly-tie attached to the first edge (FIG. 1), a buckle (mechanical fastener 42) attached to the second edge (FIG. 7, P0036) with the poly-tie is passed beneath the underside and is secured within the buckle (FIG. 4 and 7, P0036) for the purpose of adjusting the length of poly-ties (FIG. 7, P0036). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ties of Corenman to include a buckle as taught by Lewis in order to adjust the length of the poly-ties.
Claim(s) 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0374442 (Corenman), as applied to claim 1 above, and further in view of US 2006/0137683 (Lewis).
Corenman discloses the invention substantially as claimed as discussed above and further discloses the securement device comprises a plurality of adhesive tabs (adhesive fastener 62 in FIG. 9A-9C, P0106 which are labels in FIG. 21A-21C, P0130) located on the bottom side of the sterile drape (FIG. 9A-9C, P0106). The adhesive tabs are at least capable of being anchored to the top surface or perimeter (FIG. 9A-9C, P0106). However, Corenman does not disclose release liners. Lewis teaches a system in the same field of endeavor having a plurality of adhesive tabs (38) with release liners (40) for the purpose of easily peeling away the liner to expose the adhesive prior to attachment (P0035) and avoiding inadvertent attachment (P0035). The release liners are releasably attached to the adhesive tabs (P0035) and are removed to expose the plurality of adhesive tabs (P0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive tabs of Corenman to include release liners as taught by Lewis in order to easily peel away the liner to expose the adhesive prior to attachment and avoid inadvertent attachment.
Claim(s) 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0374442 (Corenman), as applied to claim 1 above, and further in view of US 2012/0145589 (Macinnes).
Corenman discloses the invention substantially as claimed as discussed above but does not disclose a time stamp. Macinnes teaches a system in the same field of endeavor having a time stamp (P0076 and P0081) for the purpose of including relevant information (P0076 and P0081). The time stamp is fully capable of indicating when the sterile drape is secured to the surgical table. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Corenman to include a time stamp as taught by Macinnes in order to include relevant information.

Allowable Subject Matter
Claims 7 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771